Citation Nr: 1435868	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-46 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1963 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, denied service connection for seizures. 

During the course of the claim several other issues had been perfected for appeal.  However, the claim for service connection for a traumatic brain injury (TBI) was granted, the claim for an increased rating for loss of sense of smell was assigned the maximum schedular rating, and the claim for PTSD was granted to the evaluation specifically sought by the Veteran.  The Veteran had filed a notice of disagreement with the denial of a total disability rating based on unemployability, but such claim was subsequently granted prior to issuance of a statement of the case.  The Veteran was notified by the RO that the actions were considered to have satisfied his appeals on those issues.  He did not express disagreement with that conclusion.  Indeed, he stated during his hearing that he considered the increased rating claims for PTSD and loss of smell to have been resolved.  Accordingly, the appeal is limited to the issue listed on the cover page.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  At that hearing, he submitted additional evidence, and waived RO consideration of that evidence.   


FINDING OF FACT

The most probative evidence fails to link the Veteran's current seizure disorder to service, to include his in-service injury during the rocket propelled grenade (RPG) attack.  



CONCLUSION OF LAW

The requirements for establishing service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by letter dated in April 2008. 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, lay statements, and hearing testimony.  

The Veteran was afforded a hearing before a VLJ in December 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The part of the Veteran's claims file made prior to his current application for benefits is missing.  The legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.   

Although it is unfortunate that part of the Veteran's claims file is unavailable, copies of his STRs are of record, and he has stated that his first seizure occurred in January 2000.  Pertinent treatment records from January 2000 and thereafter are of record. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,  1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran's STRs note that in January 1984, he complained of loss of his sense of smell while in Vietnam in 1967 to 1968.  He stated he was told by a medic not to report it because he would be discharged from service.  He denied tumors, falls or vision changes.  In November 1984, he complained of a loss of his sense of smell since 1967 and that he suffered from several episodes of non-specific head trauma.  There was no previous concussion or penetrating wound.  Primary idiopathic anosmia was diagnosed.  On multiple reports of medical history in service, the Veteran denied ever being unconscious.  On multiple examinations, the neurological portion was normal.  

Private treatment records note that on January 24, 2000, the Veteran awoke and lost consciousness twice.  A private neurological report of A.M.G., M.D., (Dr. G.) noted that the Veteran had no previous history of losing consciousness.  He lost his sense of smell in 1967 or 1968 when a large explosive landed near his bunker and he was thrown 15 or 20 feet on his head.  He may have lost consciousness for a second or two.  The neurologist stated that: 

[t]he patient's neurological examination and history are remarkable only for a head injury when he was in Vietnam in about 1967 or 1968 as a result of which he lost his sense of smell.  It may be that he has some injury from that serving as a nidus for seizure activity.  

Subsequent treatment notes reveal that the Veteran's seizure disorder was under control with Dilantin.  

A November 2008 VA treatment note listed that the Veteran had a history of seizure disorder, grand mal-questionable injury in Vietnam.  

In a February 2009 letter Dr. G, reiterated his statement that the Veteran's seizure disorder may have originated with the in-service injury.  A March 2009 VA neurology clinic note indicted that the VA neurological resident reiterated Dr. G.'s January 2000 statement that the Veteran's seizure disorder may have originated with the in-service injury. 

On a May 1, 2012 VA neurological outpatient note, the neurologist stated that "[i]t is possible that seizures stem from concussion during active service while in [V]ietnam but not definite."

A VA TBI examination was conducted in May 2012 by a neurologist.  The Veteran related the in-service RPG attack.  After a review of the Veteran's claims file and examination, the examiner stated that the Veteran's seizure disorder began more than 30 years after the Veteran's in-service closed head injury (mild TBI).  The examiner noted that it is extremely rare for seizures to follow a closed head injury, posttraumatic seizures almost always follow an open head injury, usually within a few years of the injury.  Therefore, the examiner stated that it was less likely as not that the Veteran's seizure disorder is related to his mild in-service TBI.  

The Veteran submitted portions of medical treatises regarding seizure disorders.  These selections define the term and describe its symptoms, signs, diagnosis, prophylaxis and treatment.  As pertinent here, a selection notes that TBIs can cause seizures.

The Veteran, his wife, and fellow servicemen contend that the Veteran's current seizure disorder was caused by military service in Vietnam in 1967 when an enemy RPG hit his bunker.  He was rendered unconscious.  Besides resulting in his current seizure disorder, the Veteran noted that this incident caused his current TBI, loss of sense of smell, tinnitus, hearing loss and PTSD-all conditions for which he is already in receipt of service connection.  The Board also notes that the Veteran has been awarded several combat decorations, the Combat Infantrymans Badge (CIB) and Bronze Star Medal with "V" device, among other numerous awards.  The Veteran also notes the multiple statements discussed above in which physicians have related his current seizure disorder to his in-service injury.  

The Board accepts the statements that the Veteran was injured in an RPG attack in Vietnam as true despite the absence of contemporaneous records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Upon review of the record, the Board finds that the opinion of the May 2012       VA examiner is persuasive and probative evidence against the claim for service connection for a seizure disorder.  The examiner's opinion that the Veteran's seizure disorder is not related to service is based on a thorough review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In a November 2012 statement, the Veteran contends that the April 2012 VA TBI examination was not performed properly.  He maintains the VA examiner was unprofessional, the examination took less than 15 minutes, and the examiner told him he did not need to see his records.  Review of the examination report fails to reveal any insufficiency in the examination and the examiner's notation that the Veteran's claims file and VA treatment records were reviewed is accepted as being valid.  Moreover, the examiner accepted the Veteran's report of the blast injury, to include experiencing a brief loss of consciousness, tinnitus, headache, bleeding in the ears and of being told he had a concussion, and diagnosed the Veteran with a traumatic brain injury on the examination.  The examiner provided a reasoned explanation as to why he did not find the seizures that began in 2000 to be related to the traumatic brain injury experienced more than 30 years previously.  Thus, the Board finds the VA examination is adequate and entitled to great probative weight.  Id.

The Board notes the statements of several treating physicians regarding a correlation between the in-service injury and the Veteran's current seizure disorder.  However, their use of the equivocal terms "may" and "possible" when referring to the correlation between the Veteran's current seizure disorder and his in-service injury renders them speculative.  Thus, such opinions are of little, if any, probative weight.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

The Veteran has also submitted treatise evidence regarding the cause of his seizure disorder.  However, such articles are general in nature and do not address the facts specific to the Veteran's case.  Accordingly, they are of little probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board acknowledges that the Veteran has submitted lay statements to support his claim that seizures are due to an in-service TBI.  While lay persons are competent to testify as to what they observed or experienced, they are not competent to opine on matters requiring medical expertise, such as the etiology of seizures.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of seizures, especially those arising years after a head injury, is not a matter capable of lay observation, and requires medical testing and expertise to determine.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the lay contentions as to the etiology of the Veteran's current seizure disorder.

In short, upon review of the record as a whole, the Board finds the most probative evidence indicates that the Veteran's seizure disorder is not related to the in-service injury experienced by the Veteran.  Moreover, the record does not reflect and the Veteran does not contend that his seizure disorder was manifested within one year following discharge from service.  

For the reasons set forth above, the Board finds that the most probative evidence is against the claim of entitlement to service connection for a seizure disorder, and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a seizure disorder is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


